Title: To George Washington from David Forman, 13 August 1781
From: Forman, David
To: Washington, George


                        
                            Sir
                            Freehold Monday Morning 13th Augt 1781
                        
                        Agreable to my engagemints to Your Excly in my letter of Saturday Evening the 11th Inst. I went to Shrewsbury
                            Yesterday Morning with a Small Guard—but could not procure That Clear Intiligence that I Could Wish—at Elevin OClock last
                            Evening I was hand the enclosed, sent me by a person in whose Integrity I have the fullest Confidance—I shall be happy to
                            be Informed whether Your Exclys Accts from New York Correspond with those I forward. I have The Honr to be Your Exclys
                            Most Obdt Humble Servt
                        
                            David Forman

                        
                     Enclosure
                                                
                            
                                July 7th 1781
                            
                            List of Admiral Graves’s Squardron
                            
                                
                                    
                                    London
                                    
                                    98
                                    
                                    Graves’s Flag Ship
                                
                                
                                    
                                    Bedford
                                    
                                    74
                                    
                                    Comm: Affleck
                                
                                
                                    
                                    Robust
                                    
                                    74
                                    
                                    
                                
                                
                                    
                                    Europe
                                    
                                    64
                                    
                                    
                                
                                
                                    
                                    Amarica
                                    
                                    64
                                    
                                    
                                
                                
                                    
                                    Prudent
                                    
                                    64
                                    
                                    
                                
                                
                                    
                                    Chatham
                                    
                                    50
                                    
                                    
                                
                                
                                    
                                    Adamant
                                    
                                    50
                                    
                                    
                                
                                
                                    
                                    Charon
                                    
                                    44
                                    
                                    
                                
                                
                                    
                                    Assureance
                                    
                                    44
                                    
                                    
                                
                            
                            The Royal Oak of 74 is Dock at Hallifax.

                        
                        
                     Enclosure
                                                
                            
                                
                                    c.13 August 1781
                                
                            
                            By a Person from S. Hook to Day about two OClock, who was in Company with the fleet that Come in
                                yesterday, we have the following. The Fleet is from Europe, with troops, their reports say 3000, tho in all
                                probability not more than half the number; as it is very evident they are the Hessian recruits, that were to Sail some
                                time ago, & came North about, in order to Escape the Channel fleets They have two prizes, viz., the Saratoga,
                                & Trumbull, the latter of which appears to be much shatter’d, taken by the Trio.
                            Their Convoy consists of one Ship, (not of the Line) & two or three frigates.

                        
                        
                    